UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7779


ROBERT MICHAEL HERRING,

                 Petitioner – Appellant,

          v.

HAROLD CLARKE,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.       Roderick C. Young,
Magistrate Judge. (3:13-cv-00326-RCY)


Submitted:   March 10, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Robert Michael Herring, Appellant Pro Se. Eugene Paul Murphy,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Michael Herring appeals the magistrate judge’s order

dismissing his 28 U.S.C. § 2254 (2012) petition.                       An action may

be referred to a magistrate judge to hear and determine most

nondispositive       pretrial    matters          and   for        hearings     or     the

preparation     of   findings    and    a    recommended           disposition.        28

U.S.C. § 636(b) (2012).         But a magistrate judge may only enter a

final disposition with the written consent of all the parties to

the action.      28 U.S.C. § 636(c); see United States v. Bryson,

981 F.2d 720, 723 (4th Cir. 1992).

      Herring   twice      affirmatively      declined        to    consent   to      full

jurisdiction by      the magistrate          judge. *    Thus,        the magistrate

judge lacked jurisdiction to enter the final order of dismissal.

See Bryson, 981 F.2d at 726; see also Gomez v. United States,

490   U.S.    858,   870     (1989)    (“A    critical        limitation      on     [the

magistrate judge’s] expanded jurisdiction is consent.”).

      Accordingly,      we    vacate        the    magistrate         judge’s        order

dismissing      Herring’s       petition          and   remand         for      further

proceedings.     Further      proceedings         may   be     conducted        by    the

      * Notably, the district court clerk’s office docketed
Herring’s second denial of consent as “CONSENT to Jurisdiction
by US Magistrate Judge by Robert Michael Herring.”           No.
3:13-cv-00326-RCY (E.D. Va. Docket Entry 50). Nevertheless, the
document at that entry – a standard consent form – was signed by
Herring in the section stating “The undersigned party hereby
declines to consent to jurisdiction in this civil action.”



                                         2
magistrate judge if the requirements of § 636(b)(1)(B) or (c)

are   met;    otherwise     such   proceedings    must    be   conducted        by   a

district     judge.    We    dispense    with   oral     argument    because     the

facts   and   legal    contentions      are   adequately    presented      in    the

materials     before   the    court   and     argument    would     not   aid    the

decisional process.

                                                          VACATED AND REMANDED




                                         3